Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is a continuation of U.S. Application No. 14/852,341, filed September 11, 2015, now U.S Patent No. 10,400,128, which claims the benefit of and priority to the earlier filing date of U.S. Provisional Application No. 62/128,895, filed March 5, 2015; U.S. Application No. 14/852,341, filed September 11, 2015, now U.S Patent No. 10,400,128, also is a continuation-in-part of International Application No. PCT/US2014/029611, filed on March 14, 2014, which in turn claims the benefit of and priority to the earlier filing date of U.S. Provisional Application No. 61/784,060, filed March 14, 2013, and U.S. Provisional Application No. 61/895,929, filed October 25, 2013. This application also is a continuation of U.S. Application No. 14/852,341, filed September 11, 2015, now U.S Patent No. 10,400,128, which is a continuation-in-part of U.S. Application No. 14/214,145, filed on March 14, 2014, now U.S. Patent No. 9,826,750, which in turn claims the benefit of and priority to the earlier filing date of U.S. Provisional Application No. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 40 has been canceled and therefore all rejections have been overcome. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/11/2020